DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in the instant application.

Sequence Compliance
	The instant application contains nucleotide and/or amino acid sequence disclosures.  A CRF (computer readable form) of the Sequence Listing has been filed and entered in the instant application.  However, there is no paper copy of the Sequence Listing and statement.  Because Applicant has already filed the CRF via EFS-Web, Applicant may incorporate the Sequence listing by an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification and identifying the name of the ASCII text file, the date of creation and the size of the ASCII text file in bytes.  Alternatively, a paper copy of the Sequence listing could be filed via EFS-Web as a PDF or on paper, which will then require the additional statement that the content of the CRF and the paper copy are the same and include no new matter.  Please see MPEP 2422.03(a) and MPEP 2422.03(a)(I).
	The instant Application is not in Sequence Compliance because there is no incorporation-by-reference statement for the CRF of the Sequence Listing filed 09 May 2019.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
(1)  FGF21 molecule – selected from FGF21 polypeptide and FGF21 protein variant of one of SEQ ID NO:1-9;
(2)  INSR disorder – selected from Type 1 diabetes mellitus, dyslipidemia, hyperglycemia, hypoglycemia, glucose intolerance, HIV-HAART Induced Partial Lipodystrophy, metabolic syndrome and nonalcoholic fatty liver disease. 
The species are independent or distinct because the proteins all have distinct structures which require independent and non-coextensive literature searches and the disorders are all distinct and require non-coextensive literature searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  because the proteins 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647